                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:21-CR-14-D


   UNITED STATES OF AMERICA
                                                                  ORDER TO SEAL
      v.

 PHILLIPS KIDARRYL


      On motion of the Defendant, Kidarryl Phillips, and for good cause shown, it is hereby

ORDERED that D.E. 34 be sealed until further notice by this Court.

      IT IS SO ORDERED.

      This~ day of February, 2021.




                                   United States District Judge




           Case 5:21-cr-00014-D Document 47 Filed 02/18/21 Page 1 of 1
